 In the Matter Of UNIVERSAL PICTURES COMPANY, INC.andBUILDINGSERVICEEMPLOYEES, INT'L.- UNION, LOCAL 193, AFL -Case No..21-R-2187.-Decided, February 24, 1944Loeb d; Loeb,byMr. Milton H. 8chwamtz,of Los Angeles, Calif., forthe Company.,Angeles; Calif., for Local 193.Mr. David Sokol,of Los Angeles, Calif., for Local 724.Mr. Fred W. Thurston,of Universal City, Calif., for the Guild.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition, duly filed by Building Service Employees, Int'l.Union, Local 193, AFL, herein called Local 193, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Universal Pictures Company, Inc., Universal City, Cali-fornia, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeMaurice J. Nicoson, Trial Examiner.Said hearing was held at LosAngeles, California, on December 31,, 1943.The Company, Local 193,Studio Utility Employees, Local 724, AFL, herein called Local 724,and Universal Studio Protective and Safety Guild, herein called theGuild, appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine' witnesses, and to introduce evi-dence bearing on the issues.At the conclusion of the hearing, Local724 moved to dismiss the petition'ori the broiind that the GuMd'is nota labor organization within the meaning of the National Labor Rela-tions Act, and if in consequence it should not be permitted to interveneherein, as Local 724 contends it should not, that there would exist ajurisdictional dispute, since Locals 193 and 724 are both affiliates of the'American Federation of Labor.The Trial Examiner reserved rulingfor the Board.We find the foregoing contention to be without merit;the motion is hereby denied.The Trial Examiner's rulings made at55 N. L. R B., No. 9.52 UNIVERSAL PICTURES'COMPANY,INC.^53the hearing-are free from prejudicial error-' and'are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.`Upon the entire record in the case, the Board makes the following:FINDIN:GS:,OF FACTI.THE BUSINESS OF THE COMPANYUniversal Pictures Company, Inc., a Delaware corporation, operatesa studio in Universal City, California, where it is engaged in the pro-duction of motion pictures.The Company produces annually morethan 35 feature length motion pictures and other motion picture sub-jects.For this purpose, the Company purchases annually film valuedin excess of $200,000, all of which is shipped to the Company frompoints outside the State of California.The negatives of the completedmotion, pictures are shipped. to, the"Company's liboratory in the Stateof New Jersey, where prints are made and distributed throughout theUnited States. Some of the prints are made in the Company's labora-tory in California, for western distribution.The Company admitsthat it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDBuilding Service Employees, Int'l. Union, Local 193, and StudioUtility Employees, Local 724,are labor organizationsaffiliatedwiththe American Federation of Labor,' admittingtomembership em-ployee's of the Company.Universal Studio Protective and Safety Guildis anunaffiliated labororganization, admitting to membership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONOn February 26, 1041, the Company and the Guild executed a con-tract, effective as of February 24, 1941, for 7 years.This contractcovered substantially the same employees as are here involved.Noissue was raised to the contract being a bar to a present determinationof representatives.'The Company has refused to recognize Local 193 as bargaining agentof the Company's employees.Statements of a Field Examiner and of the Trial Examiner, intro-duced into evidence at the hearing, indicate that Local 193 representsIn any event, the 7-year contracthas been ineffectfor almost 3 years, and conse-quently is not a bar to an election at this timeSeeMatter of WichitaUnion StockyardsCompany, 40 N. L.R. B. 369,and cases cited therein. 54DECISIONS. OF NATIQNAL',LABOR RELATIONSI BOARDa`substantial number of employees in the unit hereinafter found appro-priate.zWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c)' and Section 2 (6) and: (7) of the Act.IV.THE APPROPRIATE UNIT -1With the exception of lot and 'set .watchmen, the parties agreedthat the appropriate unit should consist of all, plant-protection em-ployees, including police, firemen, clock and tourmen, but excludingthe chief and, assistant chief.It appears that all' parties desire theinclusion of lot and set watchmen except Local 724.-Lot and set watchmen guard the,advance of vehicles and-peoplewhen the Company is `-`shooting" exteriorpictures,primarily on thelot, so asto prevent sound interference.They guard the sets, eitherduring the actual "shooting" of a picture, or when- the sets are "dead,"at The entrance doors of the sets.They are hourly paid as are theother plant-protection employees; andare under the same supervision:The set and lot watchmen have been covered by the contract betweenthe Company and the Guild.We are of the opinion that the set andlot watchmen have interests in common with those of the'other plant-'protection employees, and, we shall, therefore, include them withinthe unit.--We find that all plant-protection employees, including police, fire-men, set and lot watchmen, clock and tourmen, but excluding the chiefand assistant chief, and- all other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changes2The Field Examiner reported that local 193submitted43 application-pledge-for-mem-bership forms,41 dated between January and October 1943, 2 undated,bearing apparentlygenuine signaturesOf the 43 presented, 32 bear names of persons whose names appear onthe Company's pay-roll list of November 6, 1943, which contains the names of 76 persons-in the unit.At the"hearing,Local 193 presented to the Trial Examiner 12 application-pledge-for-membership cards,all bearing apparently genuine signatures,8 of- which, bear-names ofpersons whose names appear onthe Company's pay roll of November 6The Field Examiner further reportedthat Local724 presented 4 application-for-mem-bership forms,dated in November 1943, bearing apparently genuine signatures and bearingthe names of persons whose names appear on the Company'spay roll of November 6.Local 193 moved to dismiss the intervention of Local 724 on the ground that Local 724had not made a sufficient showing to justify its being given a place on the ballot. It fur-ther moved that the authorization card of Eugene J. Richards be withdrawn as one of theauthorization cards submittedby Local 724,on the ground that Richards had signed thecard under the impressionthat hewas signing an authorization for Local 193.The TrialExaminer referred,the motions to. the Board.The motions are hereby denied, and weshall accord Local 724 a place on the ballot..,'The Guild relies upon its contract as evidence of interest in this proceeding. - UNIVERSAL PICTURES COMPANY, INC.55in the status of employees, or effectively recommend such action,3 con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe'shall direct that the question concerning represeiitation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is hereby-DIRECTED that, as part of the investigation to ascertain representa-,tives- for the purposes of collective 'bargaining with Universal Pic-tures 'Company,' Inc.,- Universal- City, California, an election bysecret ballot shall be conducted as early as possible, but not later than,thirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit'or been discharged,for cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be represented byBuilding -Service Employees, Int'l. Union,- Local 1931 AFL, or byStudio Utility Employees, Local 724, AFL, or by Universal StudioProtective and Safety Guild, for the purposes of collective bargain-ing, or by none.8It appears that the Company employs four lieutenants.The record,however, is notsufficiently definite as to the authority exercised by these employees to permit a determina-tion of their supervisory status.They shall therefore be excluded or included accordingto whether or not'they fall within the customary definition of supervisory employees setforth above.